DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2 – 5, 12 – 17, and 20 – 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 9, 10 and 16 – 18 of U.S. Patent No. 10,607,712. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation claimed herein has in fact been claimed and patented.  Namely:
Pending claims 2 – 4 correspond to patented claim 1.
Pending claim 5 corresponds to patented claim 6.
Pending claim 12 corresponds to patented claim 7.
Pending claim 13 corresponds to patented claim 9.
Pending claim 14 – 16 correspond to patented claim 10.

Pending claim 20 corresponds to patented claim 16.
Pending claim 21 corresponds to patented claim 17.
Pending claim 22 corresponds to patented claim 18.

Claims 2 – 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,049,581. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation claim herein has in fact been claimed and patented.  Namely:
Pending claim 2 corresponds to patented claim 1.
Pending claim 3 corresponds to patented claim 2.
Pending claim 5 corresponds to patented claim 3.
Pending claim 6 corresponds to patented claim 4.
Pending claim 7 corresponds to patented claim 5.
Pending claim 8 corresponds to patented claim 6.
Pending claim 9 corresponds to patented claim 7.
Pending claim 10 corresponds to patented claim 8.
Pending claim 11 corresponds to patented claim 10.
Pending claim 12 corresponds to patented claim 11.
Pending claim 13 corresponds to patented claim 12.
Pending claim 14 corresponds to patented claim 13
	Pending claim 15 corresponds to patented claim 9.

	Pending claim 17 corresponds to patented claim 16.
	Pending claim 18 corresponds to patented claim 4.
	Pending claim 19 corresponds to patented claim 5.
	Pending claim 20 corresponds to patented claim 19.
	Pending claim 21 corresponds to patented claim 18.
	Pending claim 22 corresponds to patented claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See additional cited references for related disclosures to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        March 11, 2022